Order entered October 3, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00752-CV

                                 SARAH POLLAN, Appellant

                                               V.

                              DAVID SLOAN WHITE, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-15911

                                           ORDER
       Before the Court is appellant’s September 26, 2016, unopposed motion to abate.

Appellant’s motion to abate is GRANTED to the extent that we extend time to file the clerk’s

record and reporter’s record until October 31, 2016.

       Appellant is directed to DISREGARD the September 28, 2016, letter regarding proof of

payment or arrangements to pay for the clerk’s record. Appellant’s motion is DENIED in all

other respects.

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE